Citation Nr: 1634691	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


1. Entitlement to a rating in excess of 30 percent for major depressive disorder prior to January 26, 2015.

2. Entitlement to a rating in excess of 50 percent for major depressive disorder as of January 26, 2015.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip (right hip disability).

4. Entitlement to a rating in excess of 10 percent for arthritis of the cervical spine (cervical spine disability).

5. Entitlement to a rating in excess of 10 percent for mild lumbosacral strain with old healed fracture of the distal sacrum claimed as a tailbone and back injury (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney
ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985, with periods of inactive duty with the Army Reserves.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board remanded this case for further development and the Veteran was provided with a new VA examination assessing his depression in January 2015.  In addition, the Veteran was provided with new VA examinations assessing his cervical spine, lumbar spine and right hip disabilities that occurred in February 2015.  Furthermore, updated VA medical records from Detroit and Ann Arbor VA medical centers have been added to the claims file.  The Board is therefore satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, an April 2015 rating decision granted an increased rating for major depressive disorder of 50 percent, effective from January 26, 2015.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The record reflects that in July 2016, the Board provided documents sought by the representative pursuant to a Freedom of Information Act request.  The representative did not request an extension of time in which to submit additional information or evidence following fulfillment of her request.


FINDINGS OF FACT

1. Prior to January 26, 2015, the Veteran's major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.

2. As of January 26, 2015, the Veteran's major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas or by total occupational and social impairment.

4.  At no time has the Veteran's right hip disability resulted in limitation of forward flexion less than 30 degrees.

5.  At no time has the Veteran's cervical spine disability resulted in limitation of forward flexion less than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as reversed lordosis.

6. At no time has the Veteran's lumbar spine disability resulted in forward flexion less than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but not higher, have been met for major depressive disorder, prior to January 26, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5243 (2015).

2.  The criteria for a rating in excess of 50 percent have not been met for major depressive disorder as of January 26, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2015).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2015).

4.  The criteria for a rating in excess of 10 percent for arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8720 (2015).

5. The criteria for a rating in excess of 10 percent for mild lumbosacral strain with old healed fracture of the distal sacrum claimed as a tailbone and back injury have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8720 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The appeal of the ratings are downstream issues, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  

VA has obtained examinations with respect to the Veteran's claims that occurred in October 1987, May 2000, February 2005, May 2008, February 2010, June 2010, January 2015 and February 2015.  The Board is cognizant of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), wherein the United States Court of Appeals for Veterans Claims elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the February 2015 VA examination reports for the Veteran's right hip, lumbar spine and cervical spine and finds that they fully comply with those requirements.  Thus, the Board finds that the VA examinations are adequate to adjudicate the issues on appeal.  

Accordingly, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Major Depressive Disorder

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's major depressive disorder is currently rated 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 0 percent rating for major depressive disorder (MDD) is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  38 C.F.R. § 4.125(a) (2015); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Veteran contends that, based on the medical evidence, his MDD is entitled to a rating higher than 30 percent prior to January 26, 2015.  In addition, the Veteran contends that he is entitled to a rating higher than 50 percent as of January 26, 2015.  

The Veteran's records show a diagnosis of depression in a November 2009 VA medical record.  The November 2009 medical report shows that the Veteran reported poor sleep with waking during the night due to worry and anxiety, loss of pleasure in activities he once enjoyed such as church choir, increased isolation and withdrawal, less socializing with friends, increased anger, poor focus and concentration, loss of motivation and difficulties with performance at work.  The Veteran denied any suicidal or homicidal ideation.

A July 2010 VA medical record shows that the Veteran denied any current or past suicidal ideation, plan or intent.  The Veteran admitted past homicidal thoughts and a vague plan, but also denied any current or past homicidal ideation.

A June 2010 VA psychological examination diagnosed the Veteran with major depression, recurrent and moderate in nature.  The June 2010 VA examination report noted complaints of insomnia, hopelessness, lack of energy, lack of motivation, moodiness and irritability.  The Veteran reported that he is very reclusive and shy, does not want to talk to anybody, lacks interest in any social activities, he feels sad, and has trouble making relationships.  Moreover, the Veteran reported being written up for poor performance at work on a couple occasions, even though he knows the work very well.  The Veteran denied suicidal ideations at any time.

A July 2010 VA medical report shows that the Veteran reported that his mood had improved with his decision to leave his current employment.  He stated that he was feeling better and denied neurovegetative symptoms of depression, and passive or active suicidal or homicidal ideation.  

A September 2011 VA medical report shows that the Veteran complained of feeling depressed with bouts of difficulty focusing.  The Veteran's psychometric testing was positive for moderately severe depression, dysthymia, severe anxiety and a positive PTSD screen.  Additionally, the Veteran denied passive or active suicidal ideation, and stated, "I have too much to live for; daughter and grandchild."  The VA examiner diagnosed the Veteran with major depressive disorder and generalized anxiety disorder.  

Other VA medical reports show that in September 2012, a VA physician noted that the Veteran was "neatly dressed, [with] good eye contact, speech clear, thought process coherent..."  In July 2012, the Veteran was assigned a GAF score of 60 with a diagnosis of non-specified anxiety and depression by history.  January and March 2013 VA medical records show that a physician noted that the Veteran was "neatly dressed, [with] good eye contact, speech clear, thought process coherent..."  A September 2013 VA physician noted that the Veteran was "neatly dressed, [with] good eye contact, speech mildly increased in rate and productivity."  

A December 2013 VA psychiatric treatment record shows that the Veteran complained of sadness, diminished interest of previously enjoyed activities, forgetfulness, easy distractibility, indecisiveness, decreased sexual interest, fatigue, anxiety, restlessness, irritability, temper outbursts and chronic pain.  The Veteran also reported bring angry at a co-worker for alleged racial comments and behavior.  The VA examiner provided a diagnosis of major depressive disorder, recurrent, and a mood disorder secondary to chronic pain syndrome.  The examiner noted no history of suicidality or suicide attempts.  Additionally, a suicide risk screen found that, as of April 2009, the Veteran had no prior suicide attempts, and that, as of April 2012, the Veteran had a negative suicide risk screen with no thought of suicide or hopelessness.  The examiner also found that the Veteran did not have a history of suicidal behavior.  

A January 2014 psychiatric treatment record shows improvement with the Veteran's symptoms of depression.  In this report the examiner noted the Veteran's mood as positive, with insight and judgement within normal limits.  In addition, the examiner noted that the Veteran's flow of thought was goal oriented.  The Veteran stated that he thinks he has come a long way in regards to his depression, although he still feels depressed when he is alone.  The Veteran reported that he feels less depressed when he stays busy or gets out, and that he enjoys working on his house, reading, playing guitar, physical activity, spending time with his granddaughter, and being a Big Brother mentor.  The Veteran also reported going to school to earn a degree in electrical engineering.  Moreover, the Veteran denied having anxiety, and that any symptoms of anxiety he has is "fleeting."  

A June 2014 VA physician noted that the Veteran was "neatly dressed, [with] good eye contact, speech clear, thought process coherent..."

The Board will first address the period prior to January 26, 2015.  After reviewing the evidence, and for the reasons explained below, the Board finds that a rating of 50 percent, but not more, is warranted prior to January 26, 2015.  

The Board finds that the Veteran's symptomology is consistent with occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  This is based on the Veteran's symptoms of social and occupational impairment such as poor performance at work, difficulty in establishing and maintaining social relationships, lack of interest in social activities, and disturbances of motivation and mood.  

However, the Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas that would warrant a 70 percent rating.  The Veteran is employed full time.  While the Veteran reports being written up a couple times for poor performance, it has not affected his overall employability.  In addition, the Veteran maintains family and social relationships including spending time with his daughter and granddaughter, and the record shows that he maintained occasional girlfriends during this time period.  The Veteran also reported being a Big Brother mentor and going back to school to get his bachelor's degree in electrical engineering.  The Veteran has not demonstrated obsessional rituals that interfere with any routine activities.  Moreover, during this time period, the Veteran denied and did not exhibit suicidal or homicidal ideations.  While the Board recognizes that in July 2010, the Veteran admitted to a past homicidal thought including a vague plan, he also denied any current or past homicidal ideation.  Additionally, the record does not show any periods of physically violent outbreaks that would cause concern in this area.  Lastly, the Veteran's appearance is continuously described as "neatly dressed [with] good eye contact," and the VA physicians continuously note "clear speech and coherent thought process."  Therefore, the Board finds that a rating of 70 percent is not warranted for this period.

The Board also finds that a rating of 100 percent is not warranted for this period.  As noted above, the Veteran was continuously found to have clear speech and a coherent thought process.  As such, the Veteran has not demonstrated gross impairment in thought process or communication.  Nor has the Veteran demonstrated hallucinations, inappropriate behavior, or a danger to hurting himself or others.  Additionally, the Veteran's appearance has been repeatedly reported as "neatly dressed" and he has reported taking pleasure in doing work in and around his house.  Therefore, the Veteran has not demonstrated symptoms related to any inability to perform activities of daily living.  Lastly, the Veteran has not manifested symptoms such as disorientation to time and place, or memory loss such as forgetting names of family members, coworkers or his own.

The Board now addresses the period as of January 26, 2015.  

At a January 26, 2015 VA examination, the Veteran's major depression disorder was found to be moderate, with depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the January 2015 VA examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reported that the Veteran is in contact with his daughter and visits his mother at least three times per week.  While the Veteran was not currently in a romantic relationship, the report notes that the Veteran had maintained romantic relationships, most recently as of December 2013.  The Veteran reported trouble focusing and completing school assignments which lead to dropping out of community college in October 2014, and the physician noted that those problems were better when he was taking attention deficit disorder (ADD) medication.  The Veteran reported being employed full time and working over nine hours a day.  Lastly, the Veteran reported that he had thoughts of suicide in the past, but not currently and listed his granddaughter as a barrier to any active ideation.  Based upon the January 2015 VA examination, the RO evaluated the Veteran's major depressive disorder at 50 percent, effective January 26, 2015.  

After reviewing the evidence, and for the reasons explained below, the Board finds that the Veteran's manifestations of MDD squarely fit within the 50 percent rating criteria.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted as of January 26, 2015.  

The evidence does not show occupational and social impairment with deficiencies in most areas that would warrant a 70 percent rating.  Nor does the evidence show total occupational and social impairment.  As the January 26, 2015 VA examination report shows, the Veteran is fully employed and works over 9 hours a day.  The Veteran also maintains family relationships such as spending time with his granddaughter, and with his mother on a weekly basis.  In addition, the Veteran has been shown to maintain romantic relationships in the past, most recently as of December 2013.  Therefore, the evidence does not show such social deficiencies that would warrant a 70 or 100 percent rating.  While the Veteran reported problems with a co-worker, those problems involved alleged racist comments and actions, not problems associated with the Veteran's MDD.  In addition, this incident occurred in 2011-2012 and the Veteran continued working after being moved to another area.  Therefore, the Board does not find occupational or social impairment that meet the 70 or 100 percent rating criteria.

The Board also notes that the Veteran reported having trouble focusing and completing tasks at school.  However, the examiner also pointed out that the Veteran's symptoms were better when he was taking his ADD medication.  These cognitive problems were not shown to affect the Veteran's occupation, such that they were keeping him from working full time.  Lastly, the Veteran was reported to be well dressed and groomed with no speech abnormalities.

The Board does recognize that the Veteran reported having thoughts of suicide in the past which is a symptom found within the 70 and 100 percent rating criteria.  However, as the record shows, the Veteran denied suicidal ideation in past psychological examinations and treatment records during the entire period on appeal.  As such, the Veteran has not shown any manifestation of this symptom during the appeal period.

Lastly, the Board notes that the January 26, 2015 VA examiner's overall assessment of the Veteran's impairment was consistent with the criteria for a 30 percent rating.  While determining the level of occupational and social impairment is within the jurisdiction of the Board, the VA examiner's assessment is of probative value in determining that the Veteran certainly does not meet rating criteria higher than 50 percent.

In sum, the Board finds that the overwhelming weight of the evidence shows that the Veteran's MDD has been manifested by symptoms that squarely fit within the 50 percent disability rating criteria.  Accordingly, the Board finds that a rating of 50 percent, but not more, is warranted prior to January 26, 2015.  Additionally, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent as of January 26, 2015.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Hip Disability

The Veteran claims that his service-connected right hip disability warrants an increased rating.  For VA purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran's right hip disability has been rated under 38 C.F.R. § 4.59 for painful motion, Diagnostic Codes 5003, and Diagnostic Code 5252 for limitation of flexion.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, is Diagnostic Code 5252.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Diagnostic Code 5252 pertains to limitation of flexion and provides a 10 percent rating for limitation of flexion to 45 degrees; a 20 percent rating for limitation of flexion to 30 degrees; a 30 percent rating for limitation of flexion to 20 degrees; and a 40 percent rating for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a (2015).

A July 2006 VA medical record shows that the Veteran underwent a physical therapy examination.  The examiner noted no acute distress when the Veteran was sitting or standing, no atrophy, no fasciculation or effusion, and no tenderness to palpation.  The ROM of the right hip included flexion to 90 degrees with pain, abduction to 20 degrees and adduction to 25 degrees.  Stability was noted as good.

A February 2007 VA medical record reported degenerative changes to the right hip with acetabular osteophytes, and degenerative changes of the pubic symphysis and, to a lesser extent, the sacroiliac joints.  However the examiner noted no fracture, no transient osteoporosis, no trochanteric or iliopsoas bursitis, nor hip joint effusion.

A January 2008 private medical examiner found minimal degenerative changes present at the hip joints bilaterally, with osteophyte formation mainly on the acetabular side.  In addition, the private physician noted no significant joint effusion present.

The Veteran underwent a VA examination in May 2008.  At the May 2008 examination, the Veteran's right hip disability was manifested by a ROM of flexion to 115 degrees, extension to 25 degrees, and abduction to 40 degrees.  Objective pain was found following repetitive motion; however, no additional limitations of ROM were noted.  The Veteran was able to cross his legs.

A February 2010 VA medical record shows the Veteran's ROM as flexion to 90 degrees right and 95 degrees left, extension to 35 degrees, and abduction to 50 degrees.  

At a VA examination in February 2010, the ROM recorded was flexion to 120 degrees, extension to 30 degrees, and abduction to 40 degrees.  The examiner also reported that the Veteran could cross his legs and toe out to 15 degrees.  The examiner noted no pain or additional limitations following repetitive use.  In addition, the examiner found no anklysosis, instability, weakness, or use of assistive devices.  The Veteran's gait was normal.

Finally, at a February 2015 VA examination, the examiner noted normal strength and ROM results including flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  The Veteran was able to perform repetitive use testing with no pain or loss of function or range of motion.  Furthermore, the Veteran denied the occurrence of flare-ups or reported having any functional loss or functional impairment of the right hip.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability.  Lastly, the examiner found no muscle atrophy, ankylosis, malunion of the femur, flail hip joint or leg length discrepancy.

The Board concludes that a rating in excess of 10 percent for the period on appeal is not warranted as the evidence does not show forward flexion less than 30 degrees.  In addition, the Board finds that a rating higher than 10 percent is not warranted under Diagnostic code 5003 and 5010 for arthritis.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Accordingly, the Veteran's current rating of 10 percent for the right hip remains the highest rating warranted for the period prior to even considering functional loss due to pain and other factors under Diagnostic Code 5010.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board must also consider whether the Veteran's right hip disability warrants an increased rating under any of the Diagnostic Codes pertaining to the hip, including Diagnostic Code 5250, 5254 and 5255.  38 C.F.R. § 4.71a (2015).  

The Board finds that Diagnostic Codes 5250 for ankylosis of the hip and 5254 for flail joint of the hip are not applicable because the evidence does not show that the Veteran's right hip disability has been manifested by ankylosis of the hip or flail joint of the hip.  In addition, the Board finds that Diagnostic Code 5255 for impairment of the femur is not applicable because there is no evidence of malunion or nonunion of the femur.  Therefore, an increased rating is not warranted under those diagnostic codes.

Additionally, there is no evidence showing any additional functional loss due to pain or any other factors that would warrant any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the Board finds that the Veteran's right hip disability does not warrant an increased rating at any time during the pendency of this appeal.  The preponderance of the evidence is against the claim for an increased rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to cervical spine disabilities provide that a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 20 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating in excess of 10 percent may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

The RO has rated the Veteran's cervical spine disability under Diagnostic Code 5237.  Other disabilities of the cervical spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A February 2001 private medical record notes that physical examinations of the Veteran are "somewhat benign" other than subjective complaints of pain.  In addition, MRI studies of the cervical spine showed a small to moderate sized central disc herniation at C6-C7 as well as a cervical spine X-ray that showed minimal degenerative changes between C5-C6 and C6-C7.

A February 2005 VA examiner diagnosed the Veteran with mild spondylosis.  The examiner found the Veteran's ROM as normal, including forward flexion to 45 degrees, extension to 35 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  The examiner did not find additional limitation of motion after repetitive use due to pain, fatigue, weakness or lack of endurance.  Additionally, the Veteran denied reports of flare-ups, and did not report mild symptoms of fatigue, decreased motion, stiffness, weakness or spasm in the cervical spine.  Severity of pain was reported as moderate.  The examiner did not find abnormal spinal curvatures, ankylosis, spasm, atrophy, guarding, pain with motion, or weakness.

A July 2006 VA medical record showed no spasms of the cervical paravertebral muscles.  The examiner concluded that the range of cervical motion from neutral is flexion to 36 degrees and extension to 32 degrees.  Cervical lordosis is noted as normal.

At a May 2008 VA examination, the Veteran's lumbar spine disability was manifested by forward flexion to 40 degrees, extension to 35 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 60 degrees.  Objective pain was found following repetitive motion; however no additional limitations of ROM were noted.  Furthermore, the examiner found no objective abnormalities of the cervical spine, including spasm, atrophy, guarding or weakness.

A February 2010 VA examiner diagnosed the Veteran with degenerative arthritis of the cervical spine, "stable with no residual functional deficit."  The ROM examination showed forward flexion to 40 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 70 degrees.  No objective pain or additional limitation after repetitive motion was found.  In addition, the Veteran reported no history of flare-ups, fatigue, decreased motion, stiffness, weakness, spasms or incapacitating episodes.  The Veteran did report daily mild pain.  The examiner noted a normal gait and found no abnormal spinal curvatures, ankylosis or guarding.

The last VA examination on record occurred in February 2015.  The February 2015 VA examiner noted normal strength and ROM results including forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  Repetitive use testing showed no loss of function or ROM.  No pain was noted on the exam.  Furthermore, the examiner noted that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use.  Additionally, the Veteran denied any functional loss or functional impairment of the cervical spine.  The examiner noted no localized tenderness, guarding, or muscle spasm of the cervical spine.  Furthermore, the examiner did not find muscle atrophy, radiculopathy, ankylosis or intervertebral disc syndrome or episodes of bed rest.

The evidence of record clearly shows that the Veteran's cervical spine has not been manifested by a forward flexion less than 30 degrees.  Nor has the Veteran been diagnosed with ankylosis of the spine.  The Board notes that a June 2012 VA medical record indicates that X-ray findings showed a slight reversal of the normal lordotic curvature in the lower cervical spine.  However, the record does not show muscle spasms or an abnormal gait severe enough to result in an abnormal spinal contour such as reversed lordosis.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that a rating in excess of 10 percent is not warranted.  

Additionally, the Board notes that the evidence of record does not show physician prescribed bed rest associated or due to the Veteran's cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes, and, thus, Diagnostic Code 5243 is not applicable.  

Therefore, the Board finds that a rating in excess of 10 percent for the entire period on appeal is not warranted.  Accordingly, the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

The RO has rated the Veteran's lumbar spine disability under Diagnostic Code 5237.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

At a May 2008 VA examination, the Veteran's lumbar spine disability was manifested by a forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 25 degrees.  Objective pain was found following repetitive motion; however, no additional limitations of ROM were noted.  Additionally, no objective abnormalities of the lumbar spine were noted including spasm, atrophy, guarding or weakness.  Furthermore, incapacitating episodes or time lost from work in the past year was reported as less than a week in duration.

A February 2010 VA examiner diagnosed the Veteran with a lumbar strain "resolved with no residual functional deficit problem."  The ROM examination showed a forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  No objective pain or additional limitation after repetitive motion was found.  In addition, the Veteran reported no history of flare-ups, fatigue, decreased motion, stiffness, weakness, spasms or incapacitating episodes.  The Veteran did report mild pain daily.  The examiner noted a normal gait and found no abnormal spinal curvatures, lasegue's sign, ankylosis or guarding.

The most recent VA examination occurred in February 2015.  The February 2015 VA examiner noted normal strength and ROM results including forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Repetitive use testing showed no loss of function or ROM.  No pain was noted on exam.  Furthermore, the examiner noted that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use.  Additionally, the examiner noted no guarding or muscle spasm of the thoracolumbar spine, no muscle atrophy, no ankylosis, no radiculopathy and no intervertebral disc syndrome or episodes of bed rest.  The February 2015 VA examination report also shows that the Veteran denied reports of flare-ups.  Lastly, the examination report shows that the Veteran's lumbar spine condition did not impact his ability to work.

The evidence of record establishes that the Veteran's lumbar spine disability has not been manifested by forward flexion less than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Nor has the Veteran been diagnosed with ankylosis of the spine.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that a rating in excess of 10 percent for the entire period on appeal is not warranted.  

Accordingly, the preponderance of the evidence is against the assignment of a higher rating for this period.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  The primary symptoms of the Veteran's major depressive disorder are social and occupational impairment.  That disorder is currently rated under diagnostic codes based on the General Formula for Mental Disorders which, through 38 C.F.R. § 4.130, includes consideration of functional and occupational impairment.  The Veteran's right hip disability is currently rated under diagnostic codes pursuant to 38 C.F.R. § 4.59, and diagnostic Codes 5003 and 5252 based on pain and limitation of motion.  Additionally, the Veteran's cervical and lumbar spine disabilities are currently rated under diagnostic codes based on the General Rating Formula for Diseases or Injuries to the Spine under 38 C.F.R. § 4.71a.  The primary symptoms of the right hip, cervical and lumbar spine disorders are pain and limitation of motion.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating of 50 percent, but not more, for major depressive disorder prior to January 26, 2015, is granted.

Entitlement to a rating in excess of 50 percent for major depressive disorder as of January 26, 2015, is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip, is denied.

Entitlement to a rating in excess of 10 percent for arthritis of the cervical spine, is denied.

Entitlement to a rating in excess of 10 percent for mild lumbosacral strain with old healed fracture of the distal sacrum claimed as a tailbone and back injury, is denied.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


